Citation Nr: 1503152	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-20 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private medical hospital from April 14, 2012, to April 15, 2012. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1965 to November 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Gainesville, Florida.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In the August 2012 substantive appeal (VA Form 9), the Veteran requested a Travel Board hearing at the local VA Regional Office (RO).  The Veteran was notified that his hearing was scheduled for November 7, 2014.  In a written statement, dated October 14, 2014, the Veteran requested that the hearing be rescheduled because he was unable to travel due to his wife's medical condition.  This written statement was received at the Board prior to the scheduled hearing, and forwarded to the RO for review as Travel Board hearings are scheduled by the RO; however, the RO received the correspondence after the claims file have been forwarded to the Board for appellate consideration.  

A veteran has a right to a hearing before the issuance of a Board decision.  38 C.F.R. § 3.103(a), (c) (2014).  The Board finds that the Veteran's request to reschedule the hearing was for good cause and the request to reschedule the hearing is granted.  Additionally, in the October 2014 written statement, the Veteran requested the rescheduled hearing to be conducted either at the Gainesville VAMC or in Ocala, Florida, with accommodations in either location for wheelchair access.  The RO should address the Veteran's request for accommodations regarding the hearing.

Accordingly, the case is REMANDED for the following actions:

Schedule the Veteran for the requested Travel Board hearing, with consideration of his request for accommodation, as noted in his October 2014 written statement.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


